Case 1:20-cr-02030-SMJ   ECF No. 103   filed 03/01/21   PageID.366 Page 1 of 2




                                                                     FILED IN THE
                                                                 U.S. DISTRICT COURT
                                                           EASTERN DISTRICT OF WASHINGTON



                                                            Mar 01, 2021
                                                                SEAN F. MCAVOY, CLERK
Case 1:20-cr-02030-SMJ   ECF No. 103   filed 03/01/21   PageID.367 Page 2 of 2




                                                          3/1/2021
 X



                                           3/1/2021
